DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 14-16, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2-4, 14-16, and 26 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Applicant’s specification defines the term “substantially repeatable” as “may remain within a specified range of the nominal value” (Published Application, ¶ [0064]) but does not provide the desired specified range. The claim language is indefinite because one of ordinary skill in the art would not be able to determine what “specified range of a nominal value” of an electrical property is required to be considered substantially repeatable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cage et al. (US 4,876,898).
Regarding claim 1, Cage et al., herein Cage, discloses a coil transducer (17) for elevated temperatures, the coil transducer (17) comprising: a coil portion (22) including a coil (42), the coil (42) being comprised of a conductive wire (silver wire 42; c. 8, ll. 62-65); and an electrical insulator (40, 41) disposed proximate the conductive wire (ceramic bobbin 40 and ceramic slurry 41 are proximate silver wire 42; c. 8, l. 62 - c. 9, l. 3); wherein the coil (42) is configured to have a repeatable electrical property over a temperature range that is greater than 350° C (sensor 17 must operate reliably up to 800° F which is 427° C; c. 8, ll. 38-41).  
Regarding claims 2-6, Cage discloses wherein the coil (42) being configured to have the repeatable electrical property over the temperature range that is greater than 350° C comprises at least one of: the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other over the temperature range (silver and ceramic have compatible coefficients of thermal-expansion); the electrical insulator (40, 41) being substantially non-conductive over the temperature range (ceramic bobbin 40 and ceramic slurry 41 must operate reliably up to 427° C; c. 8, ll. 38-41); wherein the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other comprises the conductive wire (42) and the electrical insulator (40, 41) having substantially equal coefficients of thermal expansion (silver and a ceramic slurry have “substantially” equal coefficients of thermal expansion); and the conductive wire (42) having a substantially repeatable conductivity over the temperature range (silver wire 42 must operate reliably up to 427° C; c. 8, ll. 38-41); wherein the conductive wire (42) having a substantially repeatable conductivity over the temperature range comprises the conductive wire (42) having a substantially repeatable conductivity over a plurality of temperature cycles including at least a portion of the temperature range (silver wire 42 must operate reliably up to 427° C which includes a number of cycles; c. 8, ll. 38-41); wherein each of the plurality of temperature cycles includes the temperature range (temperature cycles of the operation of flow meter 10 includes the temperatures up to 427° C; c. 8, ll. 38-41); wherein the electrical insulator comprises a ceramic coating (41) on the conductive wire (ceramic slurry 41 is coated on silver wire 42; c. 8, ll. 62-65);
Regarding claims 7-12, Cage discloses the electrical insulator comprises a bobbin (40), and the coil (42) is disposed around the bobbin (silver wire 42 is disposed around ceramic bobbin 40; c. 8, l. 67 – c. 9, l. 3); wherein the conductive wire (42) and at least one of the bobbin (40) and the ceramic coating (41) are thermal-expansion compatibles of each other (silver wire 42, ceramic bobbin 40, and ceramic slurry 41 have coefficients of thermal expansion that are compatible to some degree); wherein the conductive wire (42) comprises a magnetic material (nickel based alloy; c. 3, ll. 16-17); wherein the conductive wire (42) comprises a material that includes one of nickel, a nickel alloy, a platinum-rhodium alloy, a platinum-iridium alloy, and a niobium-tantalum-tungsten alloy (wire can be a nickel based alloy; c. 3, ll. 16-17); wherein the temperature range is one of from 350° C to 500° C, from 350° C to 427° C (sensor 17 must operate reliably between 500-800° F which is 260-427° C; c. 8, ll. 38-41), from 410° C to 500 ° C, and from 410° C to 427 ° C; further comprising a magnet portion (24; fig. 3B), the magnet portion (24) being configured to spatially displace relative to the coil portion (c. 8, ll. 24-26).
Regarding method claims 13-24, the method steps therein are met by the operation of the apparatus of Cage as set forth above.
Regarding claims 25 and 26, Cage discloses a vibratory meter (fig. 1) for elevated temperatures, the vibratory meter (fig. 1) comprising: a meter electronics (electronic circuit; c. 1, ll. 57-60); a meter assembly (10) communicatively coupled to the meter electronics (electronic circuit), the meter assembly (10) comprising: at least one conduit (11, 11’); a driver (16) coupled to the at least one conduit (11, 11’); and at least one pickoff (17, 18) coupled to the at least one conduit (11, 11’); wherein at least one of the driver (16) and the at least one pickoff (17, 18) comprise a coil transducer (at least sensor 17 is a coil transducer), the coil transducer (17) comprising: a coil portion (22) including a coil (42), the coil (42) being comprised of a conductive wire (silver wire 42; c. 8, ll. 62-65); and an electrical insulator (40, 41) disposed proximate the conductive wire (ceramic bobbin 40 and ceramic slurry 41 are proximate silver wire 42; c. 8, l. 62 - c. 9, l. 3); wherein the coil (42) is configured to have a repeatable electrical property over a temperature range that is greater than 350° C (sensor 17 must operate reliably up to 800° F which is 427° C; c. 8, ll. 38-41); wherein the coil (42) being configured to have the repeatable electrical property over the temperature range that is greater than 350° C comprises at least one of: the conductive wire (42) and the electrical insulator (40, 41) being thermal-expansion compatibles of each other over the temperature range (silver and ceramic have compatible coefficients of thermal-expansion); the electrical insulator (40, 41) being substantially non-conductive over the temperature range (ceramic bobbin 40 and ceramic slurry 41 must operate reliably up to 427° C; c. 8, ll. 38-41); and the conductive wire (42) having a substantially repeatable conductivity over the temperature range (silver wire 42 must operate reliably up to 427° C; c. 8, ll. 38-41).

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
With regard to the rejection under 35 U.S.C. § 112(b), Applicant cites MPEP 2173.05(b) stating that “when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree” and “claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement.” Response, p. 7. However, Applicant’s specification does not appear to describe a standard for measuring or examples that can be used to measure what  Applicant considers to be “substantially repeatable.” Applicant points to the statement that “if the electrical properties are not repeatable relative to the temperature of a coil transducer, then zero-flow offset changes may cause inaccurate mass flow rate measurements” but similarly, “inaccurate” is a term of degree that is indefinite. As set forth in the rejection above, Applicant’s specification defines the term “substantially repeatable” as “may remain within a specified range of the nominal value” (Published Application, ¶ [0064]) but does not appear to provide the desired specified range. 
With regard to the rejection in view of Cage, Applicant admits that “Cage is directed to a meter that is purportedly suited for operation at relatively high temperatures, such as in excess of approximately 500 °F (approximately 260 °C) and preferably as high as 800 °F (approximately 427 °C)” (Response, p. 9) but argues that “Cage does not disclose a coil configured to have a repeatable electrical property over a temperature range that is greater than 350 °C“ (Response, p. 11). However, Cage discloses that “in order for magnetic drive assembly 16 and velocity sensors 17 and 18 to operate reliably between 500° to 800° F., their materials from which they are constructed must be carefully selected” (c. 8, ll. 38-41). For the sensors to operate reliably in the range of 500-800 °F, the coil of the sensor must have an electrical property that is repeatable to some degree. Applicant’s specification describes that electrical properties that are considered substantially repeatable, “may remain within a specified range of the nominal value” (¶ [0064]) and the electrical properties of the coil disclosed by Cage must be within some specified range of some nominal value for the sensors to be considered to be operating reliably.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852